DETAILED ACTION
This Office Action is in response to an RCE Non-Final, filed on 04/28/2022. Claims 1-20 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The provided 892 will include the Jeong reference relied in the Office Action mailed 06/25/2021 and all the references that were relied in all previous Office Actions.

Response to Remarks and Claim Amendments
The Examiner agrees with Applicant's Remarks (filed on 04/28/2022) concerning the anticipation in considering a 103 rejection as being obvious over Seishi on page 9. The Applicant indicated that “one having ordinary skill in the art at the time of filing” would not have any reason or motivation to modify Seishi.
 However, one skill in the arts can reach a reasonable conclusion with the facts gleaned from the prior art used in the obviousness type rejection. Kageyama introduces the fact of “first conductor layers (1st conductive layer 13a and 2nd conductive layer 14a) on both ends of the capacitive body connecting the respective internal electrodes”. Kageyama also introduces the fact of “second conductor layers (3rd conductive layer 13b and 4th conductive layer 14b) provided on the respective first conductor layers”. Where first conductor layers and second conductor layers are “only” provided on the respective end surfaces. Seishi introduces the fact of “conductor layers covered with respective insulating portions, where the conductor layers are exposed from the insulating portions in both respective end surfaces”. It would be reasonable to look at Seishi for the insulating portions between the first conductor layers and second conductor layers of Kageyama, since both Kageyama and Seishi has the first conductive layers (first sintered electrode layer) maybe formed of Cu material and second conductive layers (second sintered electrode layer) maybe formed of AgPd alloy that contains Pd and Ag (indicated by Kageyama in ¶[0056 & 0067] and indicated by Seishi in the abstract). Therefore, it would be rational for one skilled in the arts to look at the motivation provided by Seishi given the similar materials that comprises the external electrode layers.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000). (See MPEP § 2144).
Nevertheless, Applicant's Claim Amendments (filed on 04/28/2022) with respect to the 102 rejections of independent claim 1 is moot in view of the new ground(s) of rejection due to the amended limitation “a portion of the conductor layer is covered with an insulating portion only in each of the first end surface and the second end surface” in independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 9-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama et al. (US 2017/0263383 A1 and Kageyama hereinafter) in view of Seishi (JP2006332284A and Seishi hereinafter).
Regarding claim 1, Kageyama discloses a multilayer ceramic capacitor (item 1a of Figs. 4-5 and ¶[0092 & 0125] shows and indicates multilayer ceramic capacitor 1a) comprising: a capacitive element including a plurality of ceramic layers, a plurality of first internal electrode layers, and a plurality of second internal electrode layers that are laminated (item 10 of Figs. 4-5 & items 10g, 11, 12 of Fig. 5 and ¶[0037_0040_0047-0048 & 0052] shows and indicates capacitive element 10 {body indicated in ¶[0037 & 0040]} including a plurality of ceramic layers 10g {dielectric layer indicated in ¶[0048]}, a plurality of first internal electrode layers 11 {indicated in ¶[0047-0048 & 0052]}, and a plurality of second internal electrode layers 12 {indicated in ¶[0047-0048 & 0052]} that are laminated), the capacitive element including a first principal surface and a second principal surface opposed to each other in a height direction, a first side surface and a second side surface opposed to each other in a width direction orthogonal or substantially orthogonal to the height direction, and a first end surface and a second end surface opposed to each other in a length direction orthogonal or substantially orthogonal to both the height direction and the width direction (items 10a, 10c, 10d, 10e, 10f, L, W of Fig. 4 & items 10a, 10b, 10e, 10f, L, T of Fig. 5 & items S, 10 of Fig. 3 and ¶[0092] shows and indicates capacitive element 10 includes a first principal surface 10a and a second principal surface 10b opposed to each other in a height direction T, a first side surface 10c and a second side surface 10d opposed to each other in a width direction W orthogonal or substantially orthogonal to the height direction T {axis shown in Fig. 4 is reversed}, and first end surface 10e and second end surface 10f opposed to each other in a length direction L orthogonal or substantially orthogonal to both the height direction T and the width direction W); wherein the first internal electrode layer extends to the first end surface, and the second internal electrode layer extends to the second end surface (Fig. 5 and ¶[0046-0047] shows and indicates where first internal electrode layer 11 extends to the first end surface 10e, and where second internal electrode layer 12 extends to the second end surface 10f); each of at least a portion of the first end surface and at least a portion of the second end surface is covered with a conductor layer (items 13a, 14a, 13b, 14b of Fig. 5 and ¶[0054 & 0065] shows and indicates where first end surface 10e is covered with conductor layer 13a {first conductive layer 13a comprised of Cu covered by third conductive layer 13b comprised of AgPd alloy that contains Pd and Ag}; and where of the second end surface 10f is covered with conductor layer 14a {second conductive layer 14a comprised of Cu covered by fourth conductive layer 14b comprised of AgPd alloy that contains Pd and Ag}); a portion of the conductor layer is covered only in each of the first end surface and the second end surface (Fig. 5 and ¶[0054 & 0065] shows and indicates where a portion of conductor layer 13a only covers the first end surface 10e; and where a portion of conductor layer 14a only covers the second end surface 10f); at least a portion of the conductor layer are covered with an underlayer external electrode layer in each of the first end surface and the second end surface (items 13c, 14c of Fig. 5 and ¶[0092-0094] shows and indicates where at least a portion of conductor layer 13a are covered with underlayer external electrode layer 13c {conductive layer} in the first end surface 10e; and where at least a portion of conductor layer 14a are covered with underlayer external electrode layer 14c {conductive layer} in the second end surface 10f); and at least a portion of the underlayer external electrode layer is covered with a plating layer (Figs. 4-5 and ¶[0094] indicates where a portion of underlayer external electrode layers 13c & 14c are covered with plating layer).
Kageyama discloses the claimed invention except wherein portion of the conductor layer is covered with an insulating portion in each of the first end surface and the second end surface; when viewed in the length direction, a portion of the conductor layer is exposed from the insulating portion in each of the first end surface and the second end surface; and wherein at least a portion of the conductor layer and at least a portion of the insulating portion are covered with an external electrode layer in each of the first end surface and the second end surface.
Seishi discloses wherein portion of the conductor layer is covered with an insulating portion in each of the first end surface and the second end surface; when viewed in the length direction, a portion of the conductor layer is exposed from the insulating portion in each of the first end surface and the second end surface; and wherein at least a portion of the conductor layer and at least a portion of the insulating portion are covered with an external electrode layer in each of the first end surface and the second end surface (items 8a, 8b, 6a, 6b, 7a, 7b, 4a, 4b of Fig. 1 and abstract & claim 1 & ¶[0015-0016_0019-0021_0029_0040 & 0045] from the Espacenet Translation shows and indicates where portion of conductor layers 6a & 6b {first sintered electrode layers 6a & 6b formed of Cu indicated in abstract & ¶[0020-0021 & 0040]} are covered with insulating portions 8a & 8b {glass layers 8a & 8b indicated in ¶[0020 & 0040]}, respectively, in each of the first end surface 4a {indicated in ¶[0029]} and the second end surface 4b {indicated in ¶[0019-0045]}, respectively; and when viewed in the length direction, a portion of conductor layers 6a & 6b are exposed from insulating portion 8a & 8b in each of the first end surface 4a and the second end surface 4b, respectively; and where at least a portion of the conductor layers 6a & 6b and at least the portion of the insulating portions 8a & 8b are covered with external electrode layers 7a & 7b {second sintered electrode layers 7a & 7b indicated in the abstract & ¶[0020_0022 & 0040] formed of AgPd alloy that contains Pd and Ag} in each of the first end surface 4a and the second end surface 4b, respectively; therefore, the multilayer ceramic capacitor of Kageyama will have the following limitations by incorporating the insulating portions of Seishi: where the portion of the Kageyama's 1st conductor layer 13a is covered with Seishi's insulating portions 8a only in the first end surface between Kageyama's 1st conductive layer 13a and 3rd conductive layer 13b; and where the portion of the Kageyama's 2nd conductor layers 14a is covered with Seishi's insulating portions 8b only in the second end surface between Kageyama's 2nd conductive layer 14a and 4th conductive layer 14b; and when viewed in the length direction, the portion of Kageyama's conductor layer 13a and Kageyama's conductor layer 14a are exposed from Seishi's insulating portions 8a & 8b in each of the first end surface and the second end surface, respectively; and where at least the portion of Kageyama's conductor layers 13a & 14a and at least the portion of Seishi's insulating portions of 8a & 8b are covered with Kageyama's underlayer external electrode layers 13c & 14c in each of the first end surface and the second end surface, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein portion of the conductor layer is covered with an insulating portion in each of the first end surface and the second end surface; when viewed in the length direction, a portion of the conductor layer is exposed from the insulating portion in each of the first end surface and the second end surface; and wherein at least a portion of the conductor layer and at least a portion of the insulating portion are covered with an external electrode layer in each of the first end surface and the second end surface into the structure of Kageyama. One would have been motivated in the multilayer ceramic capacitor of Kageyama and have the portion of the conductor layer be covered with the insulating portion in each of the first end surface and the second end surface; and when viewed in the length direction, the portion of the conductor layer is exposed from the insulating portion in each of the first end surface and the second end surface; and where the portion of the conductor layer and the portion of the insulating portion are covered with the external electrode layer in each of the first end surface and the second end surface in order to provide high bonding strength with respect to the main body of the multilayer ceramic capacitor and consequently provide high adhesiveness and high mounting reliability between the multilayer ceramic capacitor and the mounting substrate with similar materials comprising the layers of the external electrodes, as indicated by Seishi in the abstract, in the multilayer ceramic capacitor of Kageyama.

Regarding claim 2, modified Kageyama discloses a multilayer ceramic capacitor, wherein the insulating portion is dispersed on a surface of the conductor layer (Seishi: Figs. 1-2 and abstract & claim 1 & ¶[0015-0016 & 0020] from the Espacenet Translation shows and indicates insulating portions 8a & 8b are dispersed 30-90% on the respective surfaces of conductor layers 6a & 6b).

Regarding claim 4, modified Kageyama discloses a multilayer ceramic capacitor, wherein a coverage of the insulating portion on a surface of the conductor layer is greater than or equal to about 20% and less than or equal to about 98% (Seishi: Figs. 1-2 and abstract & claim 1 & ¶[0015-0016 & 0020] from the Espacenet Translation indicates where coverage of insulating portion 8a & 8b on the respective surfaces of conductor layers 6a & 6b is greater than or equal to about 20% and less than or equal to about 98% {30-90%}).

Regarding claim 5, modified Kageyama discloses a multilayer ceramic capacitor, wherein a coverage of the insulating portion on a surface of the conductor layer is greater than or equal to about 30% and less than or equal to about 75% (Seishi: Figs. 1-2 and abstract & claim 1 & ¶[0015-0016 & 0020] from the Espacenet Translation indicates where coverage of insulating portion 8a & 8b on the respective surfaces of conductor layers 6a & 6b is greater than or equal to about 30% and less than or equal to about 75% {30-90%}).

Regarding claim 6, modified Kageyama discloses a multilayer ceramic capacitor, wherein the insulating portion mainly includes ceramic (Seishi: Figs. 1-2 and abstract & claim 1 & ¶[0015-0016 & 0020] from the Espacenet Translation indicates where insulating portions 8a & 8b mainly includes ceramic {glass layers}).

Regarding claim 7, modified Kageyama discloses a multilayer ceramic capacitor, wherein the conductor layer includes ceramic (Kageyama: Figs. 4-5 and ¶[0056 & 0067] indicates where conductor layers 13a & 14a includes ceramic {ceramic particles}; Seishi: Figs. 1-2 and ¶[0021] from the Espacenet Translation indicates where conductor layers 6a & 6b includes ceramic {glass frit}).

Regarding claim 9, modified Kageyama discloses a multilayer ceramic capacitor, wherein the underlayer external electrode layer includes glass (Kageyama: Figs. 4-5 and ¶[0104] indicates where first and second outer electrodes 13 & 14 includes glass {mixed paste of copper powder and glass powder}; Seishi: Figs. 1-2 and ¶[0022] from the Espacenet Translation indicates where external electrode layers 7a & 7b  includes ceramic {glass frit}).

Regarding claim 10, modified Kageyama discloses a multilayer ceramic capacitor, wherein a percentage content of the glass in the underlayer external electrode layer is less than or equal to about 40 percent by volume (Seishi: Figs. 1-2 and ¶[0022] from the Espacenet Translation indicates where the percentage content of the glass {glass frit} in underlayer external electrode layers 7a & 7b is less than or equal to about 40 percent by volume {20 to 50% by volume}).

Regarding claim 11, modified Kageyama discloses a multilayer ceramic capacitor, wherein each of the plurality of ceramic layers mainly includes BaTiO3 (Kageyama: Figs. 4-5 and ¶[0040] indicates where each of the plurality of ceramic layers 10g mainly includes BaTiO3 {main body 10 includes BaTiO3}).

Regarding claim 12, modified Kageyama discloses a multilayer ceramic capacitor, wherein a thickness of each of the plurality of ceramic layers is about 0.1 μm to about 1.0 μm (Kageyama: Figs. 4-5 and ¶[0048] indicates where thickness of each of the plurality of ceramic layers 10g is about 0.1 μm to about 1.0 μm {0.2 μm and no more than about 40 μm}).

Regarding claim 13, modified Kageyama discloses a multilayer ceramic capacitor, wherein each of the plurality of first internal electrode layers and each of the plurality of second internal electrode layers includes Ni as a main component (Kageyama: Figs. 4-5 and ¶[0049] indicates where each of the plurality of first internal electrode layers 11 and each of the plurality of second internal electrode layers 12 includes Ni as a main component {include a metal selected from a group including Ni}; Seishi: Figs. 1-2 and ¶[0019] from the Espacenet Translation indicates where each of the plurality of first internal electrode layers 2a and each of the plurality of second internal electrode layers 2b includes Ni as a main component).

Regarding claim 14, modified Kageyama discloses a multilayer ceramic capacitor, wherein each of the plurality of first internal electrode layers and each of the plurality of second internal electrode layers has a thickness of about 0.1 μm to about 1.0 μm (Kageyama: Figs. 4-5 and ¶[0051] indicates where each of the plurality of first internal electrode layers and each of the plurality of second internal electrode layers has a thickness of about 0.1 μm to about 1.0 μ {0.2 μm and no more than about 3 μm}).

Regarding claim 17, modified Kageyama discloses a multilayer ceramic capacitor, wherein a plurality of the insulating portions are disposed on a surface of the conductor layer in a staggered manner (Seishi: Figs. 1-2 and abstract & claim 1 & ¶[0015-0016 & 0020] from the Espacenet Translation shows and indicates insulating portions 8a & 8b are disposed on the respective surfaces of conductor layers6a & 6b in a staggered {alternate} manner).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kageyama in view of Seishi, as detailed in the rejection of claim 1 above, and in further view of Fukumura (US 2019/0131076 A1 and Fukumura hereinafter).
Regarding claim 19, modified Kageyama discloses the claimed invention except wherein the insulating portion has a thickness of about 0.3 μm to about 5.0 μm.
Fukumura discloses wherein the insulating portion has a thickness of about 0.3 μm to about 5.0 μm (items 30, 24, 26, 32 of Fig. 2 and ¶[0073_0098 & 0111] shows and indicates where insulating portion 30 {resin layers 30 that does not include an electrically conductive component; where resin layers 30 covers base electrode layer 26 [synonymous with conductive layer]; and where resin electrode layer 28 [synonimous with underlayer external electrode layer] covers resin layer 30; and where plating layer 32 covers resin electrode layer 28; and where 26 & 30 & 28 & 32 form outer electrode 24} has a thickness of about 0.3 μm to about 5.0 μm {3 to 10 μm}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the insulating portion has a thickness of about 0.3 μm to about 5.0 μm into the structure of modified Kageyama. One would have been motivated in the multilayer ceramic capacitor of modified Kageyama and have the insulating portion be a thickness of about 0.3 μm to about 5.0 μm in order to absorb the stress of that can result from the bending of the mounting substrate by providing an elastic insulating portion in the multilayer ceramic capacitor, as partially indicated by Fukumura in ¶[0111]. in the multilayer ceramic capacitor of modified Kageyama.

Allowable Subject Matter
Claims 3, 8, 15-16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein the insulating portion has a shape in which four corners are cut off on each of the first end surface and the second end surface.
Regarding claim 8, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein the conductor layer has a thickness less than or equal to about 5.0 μm.
Regarding claim 15, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein the conductor layer includes Ni as a main component.
Regarding claim 16, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein the conductor layer has a thickness of about 0.3 μm to about 5.0 μm.
Regarding claim 18, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein each of the plurality of insulating portions has a circular or substantially circular shape.
Regarding claim 20, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein the insulating portion has a lattice shape.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847  

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847